Citation Nr: 1331864	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection a left elbow disability. 

2.  Entitlement to a compensable evaluation for residuals of a right knee injury with retropatellar pain syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to March 1986 with additional service in the Army National Guard. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that all of the issues currently on appeal be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection a left elbow disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for a compensable evaluation for residuals of a right knee injury with retropatellar pain syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a September 2013 statement, the Veteran's representative indicated that the Veteran notified her in a telephone conversation that he would to withdraw all issues on appeal.  Because the Veteran has clearly indicated his wish to withdrawal the appeals as to service connection a left elbow disability and a compensable evaluation for residuals of a right knee injury with retropatellar pain syndrome, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these appeals and they are therefore dismissed.


ORDER

The claim as to entitlement to service connection a left elbow disability is dismissed. 

The claim as to entitlement to a compensable evaluation for residuals of a right knee injury with retropatellar pain syndrome is dismissed. 





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


